Citation Nr: 1537150	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO. 09-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a skin condition, to include eczematous dermatitis and psoriasis.

2. Entitlement to service connection for a bilateral foot condition to include hammer toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In June 2013, the Veteran testified by videoconference from Manchester, New Hampshire before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran's claims were previously remanded by the Board, in pertinent part to obtain VA medical opinions regarding the etiology of his claimed conditions.  Subsequently, the Veteran was provided two medical examinations in December 2013.  However, the Board finds both opinions to be inadequate for VA purposes.

Specifically, with regard to the skin examination, the examiner opined that the Veteran's diagnosed conditions did not include chloracne, which would be presumptively associated with Agent Orange exposure.  While this is an accurate statement, it does not address whether or not the Veteran's diagnosed skin conditions were caused by or otherwise related to his presumed herbicide exposure while serving in Vietnam, regardless of any presumption.

With respect to the foot examination, the examiner opined that the Veteran's currently diagnosed hammer toes were not related to service.  However, he did not address the origins of the Veteran's previously diagnosed bilateral first metatarsal degenerative joint disease.  Therefore, the opinion is inadequate for VA purposes.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records for the Veteran dated from March 2014 to the present.  All attempts to obtain these records should be documented in the claims file.
 
2. The Veteran should be provided a VA examination to ascertain the nature and etiology of his skin condition to include eczematous dermatitis and psoriasis. The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's skin condition to include eczematous dermatitis and psoriasis began in service, was caused by service, or is otherwise related to service, to include his presumed Agent Orange exposure.  The examiner should note in service treatment records showing treatment for the Veteran's skin, including those records dated in February 1970 and December 1969.  The examiner should consider the Veteran's statements regarding his symptoms in service as accurate.  U.S.C.A § 1154(b).

A complete rationale should be given for any opinion provided.

3. The Veteran should also be afforded a VA examination to ascertain the nature and etiology of his bilateral foot disability.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral foot disability, to include degenerative joint disease of the first metatarsals, began in service, was caused by service, or is otherwise related to service.  The examiner should specifically note the Veteran's statements regarding the onset of his foot disability.  These statements should be considered accurate.  38 U.S.C.A § 1154(b).

A complete rationale should be given for any opinion provided.
 
4. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

5. After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




